Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-3 in the reply filed on 11/16/2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5, “the source address” should be “a source address.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim attempts to claim a process without setting forth any steps involved in the process. See MPEP 2173.05(q).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Indefiniteness due to a lack of antecedent basis may also arise when a claim includes a number of similarly worded structural elements and it is unclear whether the different recitations refer to the same or distinct elements. One of ordinary skill in the art does not know if applicant is attempting to further limit the previously recited limitation, or to add a new element. 
Claims 1-3 recite in the claim 1, line 6, “the virtual network.” It is unclear whether this limitation is referring to “a virtualized content relay network” recited in the claim 1, line 2.
Claims 1-3 recite in the claim 1, line 7, “the IP address transmitted to the client.” It is unclear whether this limitation is referring to “an IP address leaving the virtual network” recited in the claim 1, line 6.  There is insufficient antecedent basis for the limitation “the client” in the claims.
Claims 1-3 recite in the claim 1, line 10, “the primary relaying server.” It is unclear whether this limitation is referring to “a relaying server” recited in the claim 1, line 5.
Claims 2 and 3 recite in the claim 2, line 1 “said configuration.” There is insufficient antecedent basis for this limitation in the claims.

Claim 3, “said identifying information.” There is insufficient antecedent basis for this limitation in the claims.
Claim 3 is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because it attempts to claim a process without setting forth any steps involved in the process. See MPEP 2173.05(q).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. 2016/0142308 in view of Mutnuru et al. US 2011/0153723.
Claim 1:
Gage et al. discloses a method performed by one or more computing devices inside a virtualized content relay network, the method comprising:
(b) a relaying server spoofing the source address of an IP address leaving the virtual network to a remote resource (Gage et al.; [0169]), and encoding network state information (context portion) in the IP address transmitted to the client (Gage et al.; [0171]); and

Gage et al. fails to teach (a) a set of relaying devices announcing overlapping membership in the same netblock.
However, Mutnuru et al. discloses the above limitations (Mutnuru et al.; [0269]-[0270]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform processes taught by Mutnuru et al. in the system of Gage et al. in order to provide load balancing.
Claim 2:
Gage et al. and Mutnuru et al. disclose the claimed invention as to claim 1 above.
Furthermore, Gage et al. discloses said configuration contains one or more of: (i) an IP address (Gage et al.; [0169]-[0172]); (ii) a MAC address; (iii) a Maximum Transmission Unit; (iv) an identifier; and (v) a next-hop routing identifier.
Claim 3:
Gage et al. and Mutnuru et al. disclose the claimed invention as to claim 2 above.
Furthermore, Gage et al. discloses the method of transitioning between transport protocols using said identifying information of claim 2 (Gage et al.; [0169]-[0172]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416